Reasons for Allowance

Claims 1-2 and 4-6 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an energy generation system using biomass, comprising: a first information generation unit that generates first information indicating that a distributor handling food has disposed of food waste biomass; an energy generation device that generates at least one of energy or energy sources using biomass collected from the distributor, wherein the distributor uses at least one of energy or energy sources generated using biomass by the energy generation device; a second information generation unit that generates second information indicating that at least one of energy or energy sources have been generated using biomass collected from the distributor; a third information generation unit that obtains the first information from the first information generation unit and the second information from the second information generation unit, and generates third information indicating generation of at least one of energy or energy sources by collecting biomass disposed by the distributor, wherein the third information includes: information indicating that the distributor uses at least one of energy or energy sources generated using biomass, and information indicating a proportion (c/b) of a biomass-derived power consumption c relative to a power consumption b for the distributor; and a display unit that displays the third information generated by the third information generation unit, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        



/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        5/24/21